Exhibit 99.2 COPANO ENERGY, L.L.C. NON-EXECUTIVE DIRECTOR COMPENSATION* CASH COMPENSATION ANNUAL RETAINER (CHAIRMAN) ANNUAL RETAINER (MEMBER) MEETING FEES BOARD OF DIRECTORS $ $ NONE AUDIT COMMITTEE $ $ $ COMPENSATION COMMITTEE $ NONE $ CONFLICTS COMMITTEE $ NONE $ NOMINATING AND GOVERNANCE COMMITTEE $ NONE $ EQUITY COMPENSATION FOR ALL NON-EXECUTIVE DIRECTORS: § Annual grant of 3,000 Restricted Units made prospectively in November of each year, with the annual award for any new Director made upon election and pro-rated based on the number of months during which he or she will serve for the period from the date of election through October 31. Award granted upon election as a Director. § Annual grants to existing Directorsvest in equal one-third increments over three years on November 16 of each year. An initial grant to a new Director vests in equal one-third increments over three years on anniversary of grant date ANNUAL RETAINER FOR CHAIRMAN OF THE BOARD: § Award is effective January 1 of each year, in payment of services for that year § Settled with unit awards under Copano Energy, L.L.C. Long-Term Incentive Plan § Number of units to be awarded is determined by dividing (a) the amount of the retainer payment, by (b) the “fair market value” of a common unit on the trading day preceding the date the award is effective. * Effective February 15, 2012
